DETAILED ACTION
This is a response to amendment/RCE filed on 02/09/2021.  Claims 1-20 are pending and claims 1, 12, and 17 are independent.  Claims 1, 8, 12, 17, have been amended. No claims have been added.  No claims have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 34 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/09/2021 has been entered. 

Response to Arguments
Applicant’s argument with respect to rejection of claims 2-4, and 13-14 under 35 U.S.C. 112(a) is persuasive and thus the rejection of 112(a) is withdrawn.

Applicant’s argument filed on 12/11/2020 with respect to claims 1, 12, and 17 have been considered but are moot due to the new grounds of rejection that do not rely on any reference allied in the prior rejection of record for any teachings or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US PGPUB No. 2018/0004944) in view of Blangy et al. (US PGPUB No. 2004/0260932).

Regarding claim 1. Nagata does teach, an apparatus comprising: 
a cryptographic processing integrated circuit (IC) configured to perform a cryptographic function on a set of input data to generate a corresponding set of transformed output data [Nagata, 0099, 0101, and Fig 3A, there are two input channels in the on-chip monitor circuit 20 which are connected to the power node (Vdd) of the AES encryption modules, and these can be selected. (Paragraph 0101) the DC signal output buffered in the sample and hold circuit 1 is converted into a digital code by the on-board ND conversion circuit (ADC) 13.]; 

Nagata further discloses: a monitor circuit configured to monitor the input signal at a connection point connected to the input line upstream of the cryptographic processing IC [Nagata, para. 126, FIG. 6A, (examiner indicates the monitoring circuit is provided to monitor the input and output of the security module as well as other components), the semiconductor chip testing environment is extended as shown in FIG. 6A. By integrating the on-chip monitor circuit 20 that has the sample and hold circuit 1, which has a plurality of input channels, and the automatic test equipment 300 which has a mixed signal extension function, a quantitative evaluation of security requirements related to side-channel information leakage can be defined, in addition to testing of functionality and performance of security semiconductor IC chips. The measured device (DUT: device under test) 100 outputs processing results in response to input test vectors generated by the automatic test equipment 300. The automatic test equipment 300 compares the values output by the measured device 100 with the expected values, and judges whether the semiconductor chip passes/fails, or whether the hardware security requirements are met/not met.] and 


 Nagata does not disclose, an input line configured to provide an input signal used by the cryptographic processing IC during execution of the cryptographic function;
to output a disable signal to the cryptographic processing IC to temporarily disable the cryptographic processing IC responsive to a detection of time-varying changes to the input signal indicative of a potential jitter attack upon the cryptographic processing IC, the cryptographic processing IC prevented from performing the cryptographic function on any input data while the cryptographic processing IC remains disabled.
However, Blangy does teach, an input line configured to provide an input signal used by the cryptographic processing IC during execution of the cryptographic function [Blangy, para. 0017, (examiner notes that a clock signal is the input to the microprocessor with the cryptographic operation as part of the instruction being carried out), upon reception of an interruption signal, the microprocessor unit may also execute an interruption routine between instruction sequences of the encryption programme. As soon as the interruption signal is received, the microprocessor unit can command the transmission of a random number to the oscillator stage in order for it to produce a clock signal frequency change.].
to output a disable signal to the cryptographic processing IC to temporarily disable the cryptographic processing IC responsive to a detection of time-varying changes to the input signal indicative of a potential jitter attack upon the cryptographic processing IC, the cryptographic processing IC prevented from performing the cryptographic function on any input data while the cryptographic processing IC remains disabled [Blangy, para. 0016, 0033, 0038,  FIGs. 1 and 3, (Examiner notes that a timer connected to the microprocessor unit, such timer supplying the interruption signal to the microprocessor unit to momentarily interrupt (disable) the sequence of operations processed in the microprocessor unit), another advantage of the secure integrated circuit according to the invention is that a timer supplies interruption signals to the microprocessor unit in order to interrupt the sequence of operations of the encryption programme... (Para. 0038), Timer 7 is clocked by the clock signals whose frequency varies as a function of a random number provided in register 4 of the oscillator stage. After a certain number of clock pulses CLK received via microprocessor unit 3, the timer produces an interruption signal which it sends via bus INT to microprocessor unit 3 in order to momentarily interrupt the operations processed in said unit.].
Nagata and Blangy are in the same field of endeavor as they pertaining to security associated with integrated circuits that includes a microprocessor unit for executing the encryption function or an on-chip monitor circuits or any large-scale integrated chip.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the invention of Nagata where an on-chip monitoring circuit is mounted on a semiconductor chip along with a cryptographic function module to perform the security function process (Nagata, please see abstract and para.0001) with teachings of Blangy (Blangy, para. 0016, 0038, FIGs. 1 and 3) would enable Nagata to implement an interruption to the integrated circuit using a timer with the single frequency clock signals for clocking the operations in the microprocessor where a cryptographic operation is carried out for a period of time to prevent any encryption analysis by an attacker.

Regarding claim 2.  The combination Nagata and Blangy does teach, the apparatus of claim 1.  Furthermore Nagata does disclose, wherein the input signal comprises electrical power from a power source that is supplied to the cryptographic processing IC using the input line, the monitor circuit is connected in parallel with the [Nagata, para. 0099, 0144, 0161, An AES (advanced encryption standard) encryption circuit was selected for power noise evaluation using the on-chip monitor circuit 20. The AES encryption modules are in an implementation that processes one round per clock cycle, and an "S-box," which is the internal logical structure, is in a composite implementation. Because the main focus is evaluation of side-channel measurement techniques, circuits designed to counteract side-channel attacks have not been implemented. There are two input channels in the on-chip monitor circuit 20 which are connected to the power node (Vdd) of the AES encryption modules, and these can be selected. The power domain of the sample and hold circuit 1 is 3.3 V and is separated from the 1.8 V of the AES encryption modules. Separating the power wire and the ground wire eliminates noise coupling between the power domains, and delivers highly reproducible measurements.  (Para. 0144), With a voltage resolution of 10 .mu.V, the threshold number of detectable gates for detecting intentionally inserted undesirable circuits is around 100 in this case. (Para. 0161), after the test finishes, testing of the encryption module 402 can be disabled by a kill signal input via a kill signal pad 29 or by setting the zero or dummy value in the window register 21 (FIGS. 15A and 17).].

Regarding claim 3.  The combination of Nagata and Blangy does teach, the apparatus of claim 2.  Furthermore Nagata discloses, wherein the time-varying changes comprise detection of a toggling operation in which the voltage is repetitively transitioned from the nominal value to a value of nominally zero volts [Nagata, para. 0128, FIG. 6A and 6B, the test vectors also control the on-chip monitor circuit 20, and the sample and hold circuit 1 is selectively operated, having as an input the power wire or the substrate potential of the measured device 100, or the substrate potential near the on-chip monitor circuit 20. The waveform during operation of the encryption module 102 is acquired by the side-channel leakage evaluation. The voltage is held by the sampling timing generated by the automatic test equipment 300, and converted into a digital value by the ND conversion circuit 303 of the automatic test equipment 300. The on-chip monitor circuit 20 and the encryption module 102 are synchronized to the system clock, and the voltage value is repeatedly captured while shifting the sampling timing of the on-chip monitor circuit 20 relative to the system clock during the clock cycle under consideration, thereby acquiring a voltage waveform.]. 

Regarding claim 4. The combination of Nagata and Blangy does teach, the apparatus of claim 1.  Furthermore Nagata discloses, wherein the input signal comprises a clock signal from a clock source that is supplied to the cryptographic processing IC at a selected clock frequency, the monitor circuit is connected in parallel with the cryptographic processing IC to monitor changes in the clock signal from the selected clock frequency, and the monitor circuit outputs the disable signal to the  clock frequency.[Nagata, para. 0101, 0112, FIG. 3A, and FIG. 5B,  the sampling timing is generated using a trigger signal that is synchronized with the clock signal (CLK) of the AES cores in the encryption modules 11 and 12, and the delay is controlled using the on-board delay line (DL) 15 of the FPGA 14.  (Para. 0112), FIG. 5B is a graph showing correlation values for frequency regions, being the result of analysis obtained using an on-chip monitor technique, from among correlation analysis attack techniques of harmonic component analysis using the semiconductor chip testing system in FIG. 3.  (Para. 0034), the on-chip monitor circuit is characterized in that the control means stops operation of the monitor circuit after testing of the semiconductor chip is finished.].

Regarding claim 5. The combination of Nagata and Blangy does teach, the apparatus of claim 1.  Furthermore Nagata discloses, wherein the monitor circuit comprises a detector circuit that detects a sequence of anomalous events in the input signal, accumulates a count of the anomalous events, and declares an unsafe condition responsive to the count of the anomalous events exceeding a predetermined threshold over a predetermined interval of time [Nagata, para. 0144, assuming that the noise voltage Vnoise changes in a linear relationship of 0.75 mV/core, dividing 0.75 mV by 12824 shows that the noise voltage Vnoise is about 60 nV/gate. With a voltage resolution of 10 .mu.V, the threshold number of detectable gates for detecting intentionally inserted undesirable circuits is around 100 in this case.].

Regarding claim 6.The combination of Nagata and Blangy does disclose, the apparatus of claim 5. Furthermore Nagata discloses, wherein the monitor circuit further comprises a disable circuit that provides an enable/disable input to the cryptographic processing IC to disable continued operation of the cryptographic processing IC [Nagata, para. 0161, after the test finishes, testing of the encryption module 402 can be disabled by a kill signal input via a kill signal pad 29 or by setting the zero or dummy value in the window register 21 (Figs 15A and 17).].

Regarding claim 7. The combination of Nagata and Blangy does disclose, the apparatus of claim 1. Furthermore Nagata discloses, wherein the input signal is a source voltage supplied to the cryptographic processing IC over a predetermined voltage range to supply electrical power to enable the cryptographic processing IC to carry out the cryptographic function and the monitor circuit accumulates a count of voltage transitions in the source voltage with respect to at least one predetermined voltage threshold level outside the predetermined voltage range to detect the potential jitter attack [Nagata, para. 0132, 0145, Fig. 7 the waveform measurement process is executed in step S2. Specifically, various functions and aspects of performance of the measured device 100 are evaluated using n test vectors. Of these, the testing of the side-channel leakage in the encryption module 102, for example, is done using the i-th test vector, as an evaluation item relating to hardware security (S13 to S20). The test vectors include signal sets related to control of the on-chip monitor circuit 20, and waveforms are acquired during the clock cycle segment under consideration.  (Para. 0145), is a plan view showing a configuration of an encryption function-equipped system LSI chip 400 having an on-chip monitor circuit 20 …after a system input signal reaches the encryption module 402 via a signal transmission path 403, a predetermined system output signal is output. When this happens, the on-chip monitor circuit 20, for example, is used to, for example, respond to a monitor control signal from the automatic test equipment 300, measure the potential of the silicon substrate which is a subject of observation 25, and output a monitor output signal of the measurement results. Fig. 7, is a flowchart showing a semiconductor chip testing process…].

Regarding claim 8. The combination of Nagata, Blangy does teach, the apparatus of claim 1.  Nagata does not explicitly teach, further comprising a timer circuit that initiates a selected time interval responsive to the disabling of the cryptographic processing IC, and wherein the cryptographic processing IC remains disabled over an entirety of the selected time interval, and wherein the cryptographic processing IC resumes execution of the cryptographic function responsive to the conclusion of the selected time interval.
However, Blangy does disclose, further comprising a timer circuit that initiates a selected time interval responsive to the disabling of the cryptographic processing IC, and wherein the cryptographic processing IC remains disabled over an entirety of the selected time interval, and wherein the cryptographic processing IC resumes execution of the cryptographic function responsive to the conclusion of the selected time interval [Blangy, para. 0038, 0040,  FIG. 1, (As noted above the interruption to the encryption process is provided via a timer to the microprocessor unit), timer 7 is clocked by the clock signals whose frequency varies as a function of a random number provided in register 4 of the oscillator stage. After a certain number of clock pulses CLK received via microprocessor unit 3, the timer produces an interruption signal which it sends via bus INT to microprocessor unit 3 in order to momentarily interrupt the operations processed in said unit.  (Para. 0040), thus the interruptions of the encryption programme in the microprocessor unit also allows to prevent a person to find out the confidential data of the secure integrated circuit. For example at least 16 interruptions and at the most 32 interruptions of the encryption programme executed in the microprocessor unit can be provided.].
Nagata and Blangy are in the same field of endeavor as they pertaining to security associated with integrated circuits that includes a microprocessor unit for executing the encryption function or an on-chip monitor circuits or any large-scale integrated chip.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the invention of Nagata where an on-chip monitoring circuit is mounted on a semiconductor chip along with a cryptographic function module to perform the security function process (Nagata, please see abstract and para.0001) with teachings of Blangy (Blangy, para. 0038, 0040, and FIG.1) would enable Nagata to implement a timer connected to the microprocessor unit, such timer supplying the interruption signal to the microprocessor unit to momentarily 

Regarding claim 9. The combination of Nagata and Blangy does teach, the apparatus of claim 1.  Furthermore Nagata discloses, wherein the input signal is a clock signal supplied to the cryptographic processing IC to clock transitions of gates during execution of the cryptographic function, and wherein the monitor circuit monitors a frequency of the clock signal, accumulates a count of frequency variations over a selected time interval to detect the potential jitter attack, and outputs the disable signal to the cryptographic processing IC responsive to the accumulated count of frequency variations exceeding a predetermined threshold [ Nagata, para. 0132, 0134, the test vectors include signal sets related to control of the on-chip monitor circuit 20, and waveforms are acquired during the clock cycle segment under consideration. The number of divisions k in the waveform acquisition range determines the time resolution of the waveforms, and obtains the voltage value for each period of time equal to the sampling time delayed by a delay j relative to the clock signal. Evaluation of the acquired noise waveforms is also included in the met/not met judgment of the hardware security in the test vector (i). Evaluation of the side-channel information leakage, detection of hardware Trojans, and checking whether a semiconductor chip is genuine or not (i.e., checking for fakes and alterations) use as a reference waveform (the golden model) the power noise waveform obtained for the clock cycle segment under consideration in the same test vector (i) in the measured device 100 that is guaranteed beforehand to be genuine.].

Regarding claim 10. The combination of Nagata and Blangy does teach, the apparatus of claim 9.  Furthermore Nagata does disclose, further comprising a timer circuit that denotes a selected time interval, and wherein the cryptographic processing IC is disabled responsive to the accumulated count of frequency variations occurring within the selected time interval [Nagata, para. 0149, Figs. 13 and 14, the on-chip monitor circuit 20 can thus be realized in a manner that allows it to determine its own observation timing. During the predetermined time window the analog front end circuit 24 observes the waveform of the potential of the silicon substrate being observed (FIG. 13) or of an internal power node in the encryption module 402 (FIG. 14). If the time window is configured so as to be a time period related to unique information leakage in the encryption process of the encryption module 402, during which the signal waveform of the subject of observation is measured, allowing a determination of whether hardware security requirements are met/not met, attacks by malicious actors can be further prevented.].

Regarding claim 11. The combination Nagata and Blangy does teach, the apparatus of claim 1. Furthermore Nagata discloses the apparatus, wherein the cryptographic processing IC forms a portion of a system on chip (SOC), and the monitor circuit is on a power island of the SOC that continuously receives electrical power from a source independently of application of electrical power to the cryptographic [Nagata, para. 0125, FIG. 6A is a block diagram showing a configuration of another semiconductor chip testing system according to embodiment 1. FIG. 6B is a timing chart of various signals showing operation of the semiconductor chip testing system in FIG. 6A. In FIG. 6A, the measured device (DUT) 100 is provided with a system-on-chip (SoC) 101, an encryption module 102, the on-chip monitor circuit 20 that is provided with the sample and hold circuit 1, a selection switch circuit 105, and a unity gain amp 108, a selection logic circuit 106, and a bias voltage generator 107. The automatic test equipment (ATE) 300 comprises a digital signal generation circuit 301, an arbitrary waveform generator (AWG) 302, and an A/D conversion circuit 303.]

Regarding claim 12. Nagata does teach, a data storage device, comprising: 
a non-volatile memory (NVM) [Nagata, paragraph 0023, a first storage means for storing data that designates a time window during which the semiconductor chip is tested.]; 
a controller circuit configured to direct a transfer of data between the NVM and a host device, the controller circuit comprising a cryptographic processing circuit configured to perform a cryptographic function on a set of input data to generate a corresponding set of transformed output data, the cryptographic processing circuit [Nagata, paragraph 0034, the on-chip monitor circuit is characterized in that the control means stops operation of the monitor circuit after testing of the semiconductor chip is finished.  (Para. 0163) a zero or dummy value which is unknown to a malicious actor is set in at least either the window register 21 or the delay register 26 after chip testing is finished, making the register logically "unmodifiable," and operation of the on-chip monitor circuit 20 is stopped, but the present invention is not limited to this…It is also possible to forcibly stop operation of the on-chip monitor circuit 20 after testing of the semiconductor chip is finished.]

Nagata further discloses: a monitor circuit configured to monitor the input signal at a connection point upstream of the cryptographic processing circuit and to output a disable signal to the cryptographic processing circuit [Nagata, para. 0161, FIG. 21 is a block diagram showing features within an overall configuration of a semiconductor chip testing system according to embodiment 2. As shown in FIG. 21, the timing at which the information leakage is most notable can be evaluated ahead of time so as to extract the noise waveform for the power or the potential of the silicon substrate by generating a monitor sampling timing using the delay generator 27 in which a predetermined critical pulse delay amount in a combined logic 410 of the encryption module 402 can be digitally adjusted. After the test finishes, testing of the encryption module 402 can be disabled by a kill signal input via a kill signal pad 29 or by setting the zero or dummy value in the window register 21 (FIGS. 15A and 17).] 
 Nagata does not disclose, receiving an input signal from an input line to facilitate execution of the cryptographic function.
However, Blangy does disclose, receiving an input signal from an input line to facilitate execution of the cryptographic function [Blangy, para. 0017, (examiner notes that the interruption signal is an input to the microprocessor with the cryptographic operation as part of the instruction being carried out), upon reception of an interruption signal, the microprocessor unit may also execute an interruption routine between instruction sequences of the encryption programme. As soon as the interruption signal is received, the microprocessor unit can command the transmission of a random number to the oscillator stage in order for it to produce a clock signal frequency change.]. 
to temporarily interrupt the cryptographic function on the input data for a predetermined elapsed period of time determined by a timer circuit responsive to a detection of time-varying changes to the input signal indicative of a potential jitter attack the cryptographic processing circuit prevented by the monitor circuit from performing the cryptographic function during the interrupt, the cryptographic processing circuit enabled by the monitor circuit to resume the cryptographic function at a conclusion of the predetermined elapsed period of time [Blangy, para. 0010, 0058 FIG. 3, (examiner notes that the encryption operation is monetarily interrupted with using clock signal produced by introducing a random number by the circuit and the microprocessor), The decorrelation means also include a timer for providing interruption signals to the microprocessor unit to momentarily interrupt the flow of the main programme. The intervals of time between each interruption signal can be defined randomly by random numbers provided to the timer by the random number generator. Likewise, during an interruption, an interruption routine or a secondary programme may be executed so as to prevent any analysis of the integrated circuit's confidential data. (Para. 0058), As soon as the secure integrated circuit is switched on or when a subsequent encryption programme is chosen for execution, the DES type encryption programme is executed by the microprocessor unit at step 10…A random number is read by the microprocessor unit in the register of the random number generator at step 11. This random number is loaded in register TRIM of the stage oscillator at step 12 by the microprocessor unit. The oscillator stage will thus produce clock signals whose frequency depends on the random number received. The microprocessor unit will then read another random number in the register of the random number generator at step 13 and transmit it to the timer at step 14. It is clear that the same random number could be loaded at the same time in the oscillator stage register and in the timer…].
Nagata and Blangy are in the same field of endeavor as they pertaining to security associated with integrated circuits that includes a microprocessor unit for executing the encryption function or an on-chip monitor circuits or any large-scale integrated chip.
 the intervals of time between each interruption signal can be defined randomly by random numbers provided to the timer.
 
Regarding data storage device claim 13 that includes same or similar claim limitations as apparatus claim 2, and is similarly rejected.
	As per data storage device claim 14 that includes same or similar claim limitations as apparatus claim 4, and is similarly rejected.

Regarding claim 15. The combination of Nagata and Blangy does teach, the data storage device of claim 12.  Furthermore Nagata does disclose, wherein the monitor circuit comprises a detector circuit that detects a sequence of anomalous events in the input signal, accumulates a count of the anomalous events, and declares an unsafe condition responsive to the count of the anomalous events exceeding a predetermined threshold over a predetermined interval of time, and wherein the monitor circuit further comprises a disable circuit that provides an enable/disable input to disable continued operation of the cryptographic processing circuit [Nagata, para. 0026, 0027, 0028, 0144 and 0161, a counting means for counting clock signals and outputting count value data after receiving a reset signal, and a comparing means for comparing the count value data and data designating the time window, and causing the monitor circuit to operate when the data match. The on-chip monitor circuit is characterized in that the time window is the period of time during which there is the most information leakage in the security function module, assuming that the noise voltage Vnoise changes in a linear relationship of 0.75 mV/core, dividing 0.75 mV by 12824 shows that the noise voltage Vnoise is about 60 nV/gate. With a voltage resolution of 10 mu.V, the threshold number of detectable gates for detecting intentionally inserted undesirable circuits is around 100 in this case. (Paragraph 0161) after the test finishes, testing of the encryption module 402 can be disabled by a kill signal input via a kill signal pad 29 or by setting the zero or dummy value in the window register 21].

Regarding claim 16. The combination of Nagata, and Blangy does teach, the data storage device of claim 12.  Furthermore Nagata discloses, wherein the cryptographic processing circuit is configured to encrypt data sets prior to storage to the NVM [Nagata, para. 0023, a first storage means for storing data that designates a time window during which the semiconductor chip is tested.].

Regarding claim 17. Nagata does teach, a method comprising: 
supplying an input signal to a cryptographic processing IC [Nagata, para. 0022, an on-chip monitor circuit according to the first invention is mounted on a semiconductor chip that is provided with a security function module that performs a security function process on an input signal and outputs a security function signal, the on-chip monitor circuit being provided with a monitor circuit that monitors a signal waveform of the semiconductor chip, and comprises];
 
Nagata further discloses: monitoring the input signal during the execution of the cryptographic function at a connection point upstream of the cryptographic processing IC [Nagata, para. 0045, a method for testing a semiconductor chip according to the fourth invention is a method for testing a semiconductor chip using an on-chip monitor circuit that is mounted on the semiconductor chip that is provided with a security function module that performs a security function process on an input signal and outputs a security function signal, the on-chip monitor circuit being provided with a monitor circuit that monitors a signal waveform of the semiconductor chip.] ; and 


Nagata does not explicitly disclose, using the cryptographic processing IC to execute a cryptographic function on a set of input data to generate a corresponding set of transformed output data.

However,  Blangy does teach, using the cryptographic processing IC to execute a cryptographic function on a set of input data to generate a corresponding set of transformed output data [Blangy, para. 0014, Each time that the secure integrated circuit is switched on or when the encryption programme is executed, the frequency of the clock signals will change, since the random number generator will provide a random number to the oscillator stage, said random number being different from the preceding random number generated.]; 
interrupting the execution of the cryptographic function responsive to a detection of time- varying changes to the input signal at the connection point indicative of a potential jitter attack [Blangy, para. 0039-0040, FIG. 3, (Examiner notes that using a random number is sent to the timer to trigger interruptions), Thus the interruptions of the encryption programme in the microprocessor unit also allows to prevent a person to find out the confidential data of the secure integrated circuit. For example at least 16 interruptions and at the most 32 interruptions of the encryption programme executed in the microprocessor unit can be provided.].
Nagata and Blangy are in the same field of endeavor as they pertaining to security associated with integrated circuits that includes a microprocessor unit for executing the encryption function or an on-chip monitor circuits or any large-scale integrated chip.


Regarding claim 18.  The combination of Nagata and Blangy does teach, the method of claim 17.  Furthermore Nagata discloses, wherein the input signal comprises a source voltage from a power source that is supplied to the cryptographic processing circuit using the input line, and the monitoring step comprises accumulating a count of voltage transitions in the source voltage with respect to at least one predetermined voltage threshold level [Nagata, para. 0132, 0145, Fig. 7 the waveform measurement process is executed in step S2. Specifically, various functions and aspects of performance of the measured device 100 are evaluated using n test vectors. Of these, the testing of the side-channel leakage in the encryption module 102, for example, is done using the i-th test vector, as an evaluation item relating to hardware security (S13 to S20). The test vectors include signal sets related to control of the on-chip monitor circuit 20, and waveforms are acquired during the clock cycle segment under consideration.  (Para. 0145), is a plan view showing a configuration of an encryption function-equipped system LSI chip 400 having an on-chip monitor circuit 20 …after a system input signal reaches the encryption module 402 via a signal transmission path 403, a predetermined system output signal is output. When this happens, the on-chip monitor circuit 20, for example, is used to, for example, respond to a monitor control signal from the automatic test equipment 300, measure the potential of the silicon substrate which is a subject of observation 25, and output a monitor output signal of the measurement results. Fig. 7, is a flowchart showing a semiconductor chip testing process].

Regarding claim 19. The combination of Nagata and Blangy does teach, the method of claim 17.  Nagata further discloses, wherein the input signal comprises a clock signal from a clock source that is supplied to the cryptographic processing circuit at a selected clock frequency, and the monitoring step comprises accumulating a count of frequency variations in the clock signal with respect to a predetermined elapsed period of time [Nagata, para. 0132, 0134, the test vectors include signal sets related to control of the on-chip monitor circuit 20, and waveforms are acquired during the clock cycle segment under consideration. The number of divisions k in the waveform acquisition range determines the time resolution of the waveforms, and obtains the voltage value for each period of time equal to the sampling time delayed by a delay j relative to the clock signal. Evaluation of the acquired noise waveforms is also included in the met/not met judgment of the hardware security in the test vector (i). Evaluation of the side-channel information leakage, detection of hardware Trojans, and checking whether a semiconductor chip is genuine or not (i.e., checking for fakes and alterations) use as a reference waveform (the golden model) the power noise waveform obtained for the clock cycle segment under consideration in the same test vector (i) in the measured device 100 that is guaranteed beforehand to be genuine.].

Regarding claim 20. Nagata does teach, the method of claim 17 doesn’t disclose but Blangy does disclose, wherein the interrupting step comprises supplying a disable signal to the cryptographic processing circuit which prevents execution of the cryptographic function, and wherein the method further comprises [Blangy, para. 0010, FIG 1,  (examiner note that during the execution of the encryption process in the microprocessor unit the clock signal is provided at various times with successive random numbers so that the frequency of the clock signals changes hence creating a time interval), the decorrelation means also include a timer for providing interruption signals to the microprocessor unit to momentarily interrupt the flow of the main programme. The intervals of time between each interruption signal can be defined randomly by random numbers provided to the timer by the random number generator. ]:
 initiating a timer circuit to provide a predetermined time interval during which the disable circuit is supplied to the cryptographic processing circuit [Blangy, para. 0028, FIG 1, (Examiner notes that a timer connected to the microprocessor that contains the encryption program is monetarily interrupted having a predetermined time interval), The various essential units, included in the secure integrated circuit, are shown in FIG. 1. Secure integrated circuit 1 includes first of all storage means 2 in which are stored, in particular, an encryption programme and at least an encryption key, and a microprocessor unit 3 connected via a data bus 8 to the storage means, said unit allowing the encryption programme to be executed using the encryption key. ]; and 
removing the disable signal from the cryptographic processing circuit at a conclusion of the predetermined time interval to enable the cryptographic processing circuit to resume execution of the cryptographic function [Blangy, para. 0039, FIG. 1, Timer 7 is clocked by the clock signals whose frequency varies as a function of a random number provided in register 4 of the oscillator stage. After a certain number of clock pulses CLK received via microprocessor unit 3, the timer produces an interruption signal which it sends via bus INT to microprocessor unit 3 in order to momentarily interrupt the operations processed in said unit.].
Nagata and Blangy are in the same field of endeavor as they pertaining to security associated with integrated circuits of electronic units of the secure integrated circuit including on-chip monitor circuits or any large-scale integrated chip.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the invention of Nagata where an on-chip monitoring circuit is mounted on a semiconductor chip along with a cryptographic function module to perform the security function process (Nagata, please see abstract and para.0001) with teachings Blangy (Blangy, para. 0010, 0028, 0039-0040, and FIG. 1) would enable Nagata to execute an interruption to the encryption program or the cryptographic function by introducing a pulse of a clock signal as well as randomly generated number to the microprocessor of integrated circuit.

Conclusion
The prior art of record and not relied upon is considered pertinent to application’s disclosure:
US PGOUB No. (2018/0039581) to Hung discloses, a system and method for utilizing a security key stored in non-volatile memory, and for generating a PUF-based data set on an integrated circuit including non-volatile memory cells, such as flash memory cells, are described. The method includes storing a security key in a particular block in a plurality of blocks of the non-volatile memory array; utilizing, in a security logic circuit coupled to the non-volatile memory array, the security key stored in the particular block in a protocol to enable access via a port by external devices or communication networks to data stored in blocks.
US PGPUB No. (2019/0007202) to Colombo discloses, a hardware secure module includes a processing unit and a cryptographic coprocessor. The cryptographic coprocessor includes a key storage memory; a hardware key management circuit configured to store a first cryptographic key in the key storage memory; a first interface configured to receive source data to be processed; a second interface configured to receive the first cryptographic key from the processing unit for storing in the key storage memory; a hardware cryptographic engine configured to process the source data as a function of the first cryptographic key stored in the key storage memory; and a third interface configured to receive a second cryptographic key.
US PGPUB No. (2014/0263646) to Manesh discloses, systems and methods for implementing and utilizing a tamper resistant 3D magnetic stripe reader integrated circuit in accordance with embodiments of the invention are disclosed. In one 
US Patent No. (9,941,880) to Lesea discloses, a system includes an integrated circuit (IC) chip with connections to plurality of external pins. An integrated voltage regulator circuit is configured to provide an internal supply voltage to the IC chip. Isolation circuitry is configured to inhibit tampering of the internal supply voltage through the external pins. An analog to digital converter (ADC) circuit is configured to monitor parameters of the internal supply voltage. Security circuitry is configured to detect, using the monitored parameters, indications of tampering and to generate an error signal in response to detecting an indication of tampering.  The security circuitry could disable certain secure functions (e.g., cryptographic functions), while allowing the IC to continue to carry out other functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498